Case 1:19-md-02902-RGA Document 51 Filed 02/03/20 Page 1 of 2 PageID #: 312



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

  IN RE: SITAGLIPTIN PATENT LITIGATION )               MDL No. 19-2902-RGA
                                       )
                                       )
  MERCK SHARP & DOHME CORP.,
                                       )
                                       )
                    Plaintiff,
                                       )
                                       )
         v.                                            C.A. No. 1:19-cv-02192-RGA
                                       )
                                       )
  ACCORD HEALTHCARE, INC.,
                                       )
                                       )
                    Defendant.

                                   NOTICE OF SERVICE

        I hereby certify that on January 31, 2020, my firm caused to be served (i) Defendant

Accord Healthcare, Inc.’s Rule 26(a)(1) Initial Disclosures; and (ii) Defendant Accord

Healthcare, Inc.’s Disclosures Pursuant to Paragraph 3 of the Default Standard for Discovery

upon the following counsel of record via email:

                             Michael P. Kelly, Esq.
                             Daniel M. Silver, Esq.
                             Alexandra M. Joyce, Esq.
                             MCCARTER & ENGLISH, LLP
                             Renaissance Centre
                             405 N. King Street, 8th Floor
                             Wilmington, DE 19801
                             T: (302) 984-6300
                             mkelly@mccarter.com
                             dsilver@mccarter.com
                             ajoyce@mccarter.com




{A&B-00646516-}
Case 1:19-md-02902-RGA Document 51 Filed 02/03/20 Page 2 of 2 PageID #: 313



                                          /s/ John M. Seaman
OF COUNSEL:                              John M. Seaman (#3868)
                                         April M. Kirby (#6152)
A. Neal Seth (pro hac vice)              ABRAMS & BAYLISS LLP
Laura R. Braden (pro hac vice)           20 Montchanin Road, Suite 200
WILEY                                    Wilmington, Delaware 19807
1776 K St., NW                           (302) 778-1000 phone
Washington, DC 20036                     (302) 778-1001 facsimile
(202) 719-7000 phone                     seaman@abramsbayliss.com
(202) 719-7049 facsimile                 akirby@abramsbayliss.com
nseth@wiley.law
lbraden@wiley.law                        Attorneys for Defendant
                                         Accord Healthcare, Inc.
Dated: January 31, 2020




{A&B-00646516-}                      2
